Order affirmed without costs. Memorandum: Plaintiffs commenced this action seeking damages for personal injuries suffered by plaintiff Roberta Rinaldo when the windshield of plaintiffs’ car was shattered by a golf ball. Plaintiffs were traveling on Route 219 in the vicinity of the 11th hole of the Springville Country Club. Defendants, Arthur McGovern and Donald Vogel, both had hit tee shots at the 11th hole which had sliced to the right, either into or over the trees that separate the fairway from Route 219. Supreme Court granted defendants summary judgment and we affirm.
Plaintiffs’ claim alleging that defendants failed to give them timely warning of their intention to strike a ball was properly dismissed. This court has recently held that a golfer has no duty to warn persons who are not in the intended line of flight of an intention to hit the ball (see, Noe v Park Country Club, 115 AD2d 230; see also, Jenks v McGranaghan, 30 NY2d 475, 479). If a golfer owes no duty to warn a person on another tee or fairway of his intention to hit the ball, he owes no duty to warn a person inside an automobile, driving by the golf course on an adjacent roadway. Moreover, even if such a duty exists, under these circumstances, where there would be only a remote possibility that plaintiffs would have heard or been able to respond to a warning if one were given, defendants’ failure to warn was not the proximate cause of plaintiff’s injuries as a matter of law (see, Nussbaum v Lacopo, 27 NY2d 311, 318).
The only other conduct that plaintiffs alleged to be negligent was that defendants each hit a "bad shot.” The Court of Appeals has held that the fact that a golfer hits a "bad shot” that either slices or hooks is not sufficient to permit an inference of negligence (Nussbaum v Lacopo, supra, at 319). "The mere fact that a ball does not travel the intended course does not establish negligence. '[E]ven the best professional golfers cannot avoid an occasional "hook” or "slice” ’ ” (Jenks v McGranaghan, supra, at 479). Rather, plaintiffs must prove that defendants failed to use due care in striking the ball (Nussbaum v Lacopo, supra, at 318).
Here, each defendant presented sufficient evidence concerning the manner in which he swung to demonstrate his entitlement to summary judgment as a matter of law. Each defendant testified at an examination before trial that he intended his shot to remain on the fairway. Defendant Vogel testified that he, in fact, had intended to hit the ball down the left side *943of the fairway. However, both shots sliced and the balls went into the trees which parallel the fairway and separate the golf course from Route 219. The fairway is bordered by a thick barrier of trees, and neither golfer saw nor heard a vehicle on Route 219 at the time he hit his ball.
In response, plaintiffs failed to come forward with proof that defendants did not exercise due care when attempting their shots (see, Nussbaum v Lacopo, supra, at 319). Consequently, defendants were entitled to summary judgment.
All concur, except Callahan, J. P., and Balio, J., who dissent and vote to reverse, in the following memorandum: